Citation Nr: 1004012	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD) with depressive 
disorder, not otherwise specified.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDING OF FACT

Since the grant of service connection the Veteran has 
exhibited symptoms such as hypervigilance, impaired 
concentration and judgment, flashbacks, nightmares, flattened 
affect, social avoidance and isolation, an inability to deal 
with social gatherings, irritability and depression, due to 
PTSD.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The VA's Schedule for Rating Disabilities represents the 
average impairment in earning capacity resulting from 
injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the Veteran is being 
granted an increased rating back to the date of service 
connection, staged ratings are inappropriate here.

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.

History and Analysis

An October 2007 rating decision granted the Veteran service 
connection and a 30 percent rating for PTSD.  The Veteran has 
appealed this initial rating.

VA treatment records from January 2004 to May 2005 show the 
Veteran was treated for simple phobia to heights, bridges and 
rodents, as well as for anxiety disorder, not otherwise 
specified.  The Veteran denied symptomatology related to 
service in Vietnam, including flashbacks or nightmares.  The 
Veteran's was given multiple Global Assessment of Functioning 
(GAF) scores of 65 and 60.  

A September 2006 private treatment examination report notes 
that the Veteran described numerous symptoms including 
intrusive thoughts, flashbacks, traumatic nightmares, sleep 
problems, social isolation, hyperirritability, problems with 
memory and concentration and exaggerated startle response.  
The Veteran reported often only sleeping two to three hours 
per night and avoids crowds.  The examiner noted the Veteran 
had normal dress and was soft spoken.  His mood was 
dysphoric, affect restricted.  Judgment and insight were 
limited but there was no current suicidal or homicidal 
ideation.  The examiner stated that the Veteran's symptoms 
interfered with his work productivity, ability to maintain 
work relationships and ability to sustain social 
relationships.  The examiner considered the Veteran 
unemployable.  The Veteran was reported to have a GAF score 
of 39.  

A January 2007 VA examiner noted that the Veteran was married 
twice and has been married to his current wife for 20 years.  
The Veteran stated he got along reasonably well with his two 
biological children.  The examiner found the Veteran to be 
alert, oriented and cooperative.  There was no evidence of 
any formal thought disorder, loosened associations, flight of 
ideas, inappropriate affect, hallucinations or delusions.  He 
was oriented in all three spheres, but had some difficulty 
with attention and concentration.  The Veteran reported 
depression and insomnia and nightmares multiple times a week.  
The Veteran reported increased startle response, 
hypervigilance and difficulties controlling his temper.  The 
Veteran denied any attempts to socialize outside of home and 
reported some suicidal ideation, but without any plans or 
attempts.  He indicated that he currently worked at a white 
collar job doing data collection and reports and stated he 
enjoyed the work because it tends to allow him to be isolated 
and not have to deal too much with other for the time he is 
working.  He stated he had missed perhaps fifteen to twenty 
days over the previous year because of his symptoms.  The 
Veteran was reported to have a GAF score of 51.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The lists of symptoms in Diagnostic Code 9411 are intended to 
describe the occupational and social impairment of a person 
with certain mental disorders.  But it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  Moreover, with respect to 
mental disorders, it is not the symptoms, but their effects, 
that determine the level of impairment.  See 61 Fed. Reg. 
52,697 (October 8, 1996) (comments accompanying amendments to 
the schedule of criteria for mental disorders).  

The October 2007 rating action granted the Veteran service 
connection and a 30 percent rating for PTSD.  The Board 
finds, however, that the evidence of record meets the 
criteria for a 50 percent rating for the Veteran's PTSD.  As 
shown above, the Veteran has symptoms of hypervigilance, 
impaired concentration and judgment, flashbacks, nightmares, 
flattened affect, social avoidance and isolation, an 
inability to deal with social gatherings, irritability and 
depression, due to PTSD.  These symptoms, along with a GAF 
scores as low as 51 and 39 indicate that the Veteran meets 
the criteria for a 50 percent rating.  

Given the Veteran's contentions, his GAF scores, and his 
symptoms, the record more nearly approximates occupational 
and social impairment with reduced reliability and 
productivity than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as 
contemplated in a 30 percent disability rating.  See 
38 C.F.R. § 4.7 (when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating).  Therefore, the Board 
finds that the Veteran's PTSD symptoms most approximately 
meet the criteria for an initial 50 percent rating.

None of the evidence of record shows active suicidal planning 
or action; obsessional rituals that interfere with routine 
activities; speech that is illogical, obscure or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or 
spatial disorientation.  While there is indication of 
depression, the record does not indicate that the Veteran 
experiences an inability to establish and maintain effective 
relationships, particularly as he has been married to his 
second wife for over twenty years thirty-two years and gets 
along reasonably well with his children.  In addition, the 
Veteran reported enjoying his data collection and reporting 
job.  Further, there is no indication of a neglect of 
personal hygiene or appearance and indication of periods of 
violence based on impaired impulse control.  Although the 
Veteran was assigned a GAF score of 39, the Board notes that 
the symptoms recorded by the private examiner do not 
correspond with the DSM-IV description of a GAF score between 
31-40, which is listed above.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected PTSD does not more nearly 
approximate the criteria for a 70 percent evaluation than 
those for a 50 percent evaluation.  The Board finds that 
since the grant of service connection, the Veteran's PTSD has 
met the criteria for a 50 percent rating and no higher.  Thus 
staged ratings are inapplicable to this case.  See Fenderson.  
Accordingly an initial rating of 50 percent, and no higher, 
for the Veteran's PTSD is warranted.

Extraschedular rating 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the 
Veteran's PTSD.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been shown for the 
entire period under appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his PTSD during the period of 
time on appeal.  In addition, there is no indication in the 
record that his PTSD alone markedly interferes with his 
employment-or daily activities, beyond what is contemplated 
in the rating schedule (as some occupational limitation is 
explicitly contemplated in the rating criteria).  In sum, 
there is no indication in the record that the average 
industrial impairment from this disability would be in excess 
of that contemplated by the assigned evaluation; it is not 
impractical to apply the regular schedular standards.  For 
these reasons, a referral for an extra-schedular rating is 
not warranted.

Moreover, in light of the absence of evidence of marked 
occupational impairment (and the fact that the Veteran 
reported being currently employed and enjoying his job), 
resulting from this service-connected disability alone-
without regard to the Veteran's age, the Board concludes that 
consideration of the issue of entitlement to a total 
disability rating based on individual unemployability is not 
appropriate.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
PTSD by a letter in August 2006, before any rating decisions 
were issued.  This letter provided the Veteran with the 
specific notice required by Dingess, supra.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, by a May 2008 letter the Veteran was provided 
notice of the evidence and information necessary for 
establishing an initial rating for PTSD, including 
information regarding rating criteria and specific diagnostic 
codes.  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains service treatment records and VA 
treatment records.  Private records are contained in the 
claims file.  The Veteran was given a VA examination with 
medical opinion, in connection with the claim.  Statements of 
the Veteran and his representatives have been associated with 
the record.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support her claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


